—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (LaTorella, J.), dated September 24, 1998, as granted those branches of the defendants’ separate motions which were for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
*193The Supreme Court properly granted those branches of the defendants’ separate motions which were for summary judgment dismissing the complaint insofar as asserted against them, as neither defendant owned, occupied, controlled, or made special use of the property on which the plaintiff was allegedly injured (see, Allen v Pearson Publ. Empire, 256 AD2d 528; Bruhns v Antonelli, 255 AD2d 478; Millman v Citibank, 216 AD2d 278; see also, Kaufman v Silver, 90 NY2d 204). O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.